DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Priority
The Examiner has noted the Applicant’s claiming priority as continuation from U.S. Application 14/985,906 filed on 12/31/2015.
The Examiner has noted the Applicant’s claiming priority as continuation from U.S. Application 16/748,334 filed on 1/21/2020.


Allowable Subject Matter
Upon further review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of Applicant’s invention.

The most pertinent prior art made of record include Gopinathan (US 20130144604 A1), Wolf (US 8,515,828 B1), Rousso (US 20080162305 A1), and PTO-892 Reference U.

Gopinathan discloses a system for extracting attributes of an item from text data. The attribute values and features are extracted from unstructured text data by identifying at least one descriptor. However, Gopinathan does not disclose assigning weights to the attributes, ranking them, and generating an interface with images representing a top attribute based on the ranking over the location of the electronic document corresponding with the text associated with the attribute.

Wolf discloses a product recommendation system that determines the products by identifying product characteristics from customer reviews to identify negative sentiment keyworks. The words or phrases describing product characteristics are weighted according to a weight assigned to that particular work or phrase, and then the product characteristics are ranked by their weighting. However, Wolf does not disclose generating an interface with images representing a top attribute based on the ranking over the location of the electronic document corresponding with the text associated with the attribute.

Rousso discloses an interface displaying symbols on the product attribute display page. When the mouse pointer is hovered over the symbol, a pop-up window is displayed showing specific information about the product feature represented by the corresponding symbol. However, Rousso does not disclose where the attributes being represented are a top ranked attribute selected based on the ranking or where the images representing a top attribute are depicted over a location of the document corresponding to the text associated with the attribute.

PTO-892 Reference U discloses a method of retrieving product information and attributes from web pages. The method involves locating the segments of interest, parsing them, and identifying semantic correspondence of the terms. All the attributes that were provided by the vendor can be found on web pages of the products, mapped to their appropriate schema, and added to the listing. However, PTO-892 Reference U does not disclose where the attributes are ranked, and then displaying images representing a top attribute over a location of the document corresponding to the text associated with the attribute.

In addition, Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modifications of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only form Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious further modifications of the reference to a person of ordinary skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625